EXHIBIT 10.29

FIFTH AMENDMENT TO CREDIT AGREEMENT

FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as of
December 1, 2005, among DOMINO’S, INC., a Delaware corporation (“Borrower”),
DOMINO’S PIZZA, INC., a Delaware corporation (successor by merger to TISM, Inc.)
(“Holdings”), various Subsidiaries of Borrower, the lenders from time to time
party to the Credit Agreement referred to below (each a “Lender” and
collectively, “Lenders”), J.P. MORGAN SECURITIES INC. (“JPMSI”), as sole lead
arranger and book runner, and JPMORGAN CHASE BANK, N.A. (formerly known as
JPMorgan Chase Bank), as administrative agent for Lenders (in such capacity,
“Administrative Agent”). Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.

W I T N E S S E T H :

WHEREAS, Borrower, Holdings, JPMSI, Citigroup Global Markets, Inc., Lenders,
Administrative Agent, Syndication Agent and Documentation Agent are parties to a
Credit Agreement, dated as of July 29, 2002 and amended and restated as of June
25, 2003 (as so amended and restated and as the same has been further amended
through, but not including, the date hereof, the “Credit Agreement”); and

WHEREAS, subject to the terms and conditions of this Fifth Amendment, the
Lenders wish to amend the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

 

I.

Amendments to Credit Agreement.

1. The definition of “Applicable Base Rate Margin” appearing in subsection 1.1
of the Credit Agreement is hereby amended by deleting the text “New 2004 Term
Loans, 0.75%” appearing in said definition and inserting the text “2005 Term
Loans, 0.50%” in lieu thereof.

2. The definition of “Applicable Eurodollar Rate Margin” appearing in subsection
1.1 of the Credit Agreement is hereby amended by deleting the text “New 2004
Term Loans, 1.75%” appearing in said definition and inserting the text “2005
Term Loans, 1.50%” in lieu thereof.

3. The definition of “Class” appearing in subsection 1.1 of the Credit Agreement
is hereby amended by deleting the text “New 2004 Term Loan” appearing in said
definition and inserting the text “2005 Term Loan” in lieu thereof.



--------------------------------------------------------------------------------

4. The definition of “Loan” appearing in subsection 1.1 of the Credit Agreement
is hereby amended by inserting the text “2005 Term Loans,” immediately following
the text “New 2004 Term Loans,” appearing in said definition.

5. The definition of “Notes” appearing in subsection 1.1 of the Credit Agreement
is hereby amended by inserting the text “2005 Term Notes,” immediately following
the text “New 2004 Term Notes,” appearing in said definition.

6. The definition of “Requisite Lenders” appearing in subsection 1.1 of the
Credit Agreement is hereby amended by (i) deleting the text “(v)” appearing in
said definition and inserting the text “(vi)” in lieu thereof and (ii) inserting
the text “, (v) the aggregate 2005 Term Loan Exposure of all Lenders”
immediately prior to the text “and (vi)” appearing in said subsection (as
modified pursuant to preceding subclause (i)).

7. The definition of “Shareholder Subordinated PIK Note” appearing in subsection
1.1 of the Credit Agreement is hereby amended by deleting the text “New 2004
Term Loans” appearing in said definition and inserting the text “2005 Term
Loans” in lieu thereof.

8. Subsection 1.1 of the Credit Agreement is hereby further amended by (i)
deleting the definitions of “Arrangers”, “Existing 2004 Term Loan Borrowing”,
“Pro Rata Share” and “Repricing Transaction” in their entirety and (ii)
inserting in appropriate alphabetical order the following new definitions:

“Additional 2005 Term Loan” has the meaning assigned to that term in subsection
2.1A(i)(V).

“Arrangers” means, collectively, Initial Arrangers, First Amendment Arranger,
Second Amendment Arranger, Third Amendment Arranger and Fifth Amendment
Arranger.

“Consenting New 2004 Term Lender” means each Lender holding outstanding New 2004
Term Loans that has theretofore executed and delivered a counterpart of the
Fifth Amendment to the Administrative Agent on or prior to 5:00 P.M. (New York
City time) on the later to occur of December 1, 2005 or the Fifth Amendment
Effective Date.

“Converted 2005 Term Loan” has the meaning assigned to that term in subsection
2.1A(i)(V).

“Existing New 2004 Term Loan Borrowing” has the meaning assigned to that term in
subsection 2.2B(x).

“Fifth Amendment” means the Fifth Amendment to Credit Agreement, dated as of
December 1, 2005.

“Fifth Amendment Arranger” means JPMSI, in its capacity as sole lead arranger
and book runner pursuant to the Fifth Amendment.

 

-2-



--------------------------------------------------------------------------------

“Fifth Amendment Effective Date” has the meaning assigned to that term in the
Fifth Amendment.

“Fifth Amendment Mortgage Amendments” has the meaning assigned to that term in
subsection 6.16.

“New 2004 Term Loan Conversion” has the meaning assigned to that term in
subsection 2.1A(i)(V).

“Non-Consenting New 2004 Term Lender” means each Lender holding New 2004 Term
Loans on the Fifth Amendment Effective Date (immediately prior to giving effect
thereto) that is not a Consenting New 2004 Term Lender.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan Commitment or the Term Loan of any Lender, the
percentage obtained by dividing (x) the Term Loan Exposure of that Lender by (y)
the aggregate Term Loan Exposure of all Lenders, (ii) with respect to all
payments, computations and other matters relating to the New Term Loan
Commitment or the New Term Loan of any Lender, the percentage obtained by
dividing (x) the New Term Loan Exposure of that Lender by (y) the aggregate New
Term Loan Exposure of all Lenders, (iii) with respect to all payments,
computations and other matters relating to the 2004 Term Loan Commitment or the
2004 Term Loan of any Lender, the percentage obtained by dividing (x) the 2004
Term Loan Exposure of that Lender by (y) the aggregate 2004 Term Loan Exposure
of all Lenders, (iv) with respect to all payments, computations and other
matters relating to the New 2004 Term Loan Commitment or the New 2004 Term Loan
of any Lender, the percentage obtained by dividing (x) the New 2004 Term Loan
Exposure of that Lender by (y) the aggregate New 2004 Term Loan Exposure of all
Lenders, (v) with respect to all payments, computations and other matters
relating to the 2005 Term Loan Commitment or the 2005 Term Loan of any Lender,
the percentage obtained by dividing (x) the 2005 Term Loan Exposure of that
Lender by (y) the aggregate 2005 Term Loan Exposure of all Lenders, (vi) with
respect to all payments, computations and other matters relating to the
Revolving Loan Commitment or the Revolving Loans of any Lender or any Letters of
Credit issued or participations therein purchased by any Lender or any
participations in any Swing Line Loans purchased by any Lender, the percentage
obtained by dividing (x) the Revolving Loan Exposure of that Lender by (y) the
aggregate Revolving Loan Exposure of all Lenders, and (vii) for all other
purposes with respect to each Lender, (A) prior to the occurrence of the Fifth
Amendment Effective Date, the percentage obtained by dividing (x) the sum of the
New 2004 Term Loan Exposure of that Lender plus the Revolving Loan Exposure of
that Lender by (y) the aggregate New 2004 Term Loan Exposure of all Lenders plus
the aggregate Revolving Loan Exposure of all Lenders or (B) on and after the
occurrence of the Fifth Amendment Effective Date, the percentage obtained by
dividing (x) the sum of the 2005 Term Loan Exposure of that Lender plus the
Revolving Loan Exposure of that Lender by (y) the aggregate 2005 Term Loan
Exposure of all Lenders plus the aggregate Revolving Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to subsection 10.1. The Pro Rata Share of each
Lender for purposes of each of clauses (i), (ii), (iii), (iv) and (v) of the
preceding sentence is set forth opposite the name of that Lender in Schedule 2.1
annexed hereto.

 

-3-



--------------------------------------------------------------------------------

“Repricing Transaction” shall mean the incurrence by Borrower of a new tranche
of replacement term loans under this Agreement (including by way of a conversion
of 2005 Term Loans into such replacement term loans) (i) having effective
interest rate margins that are less than the Applicable Base Rate Margin and
Applicable Eurodollar Rate Margin, as applicable, for 2005 Term Loans on the
Fifth Amendment Effective Date (immediately after giving effect thereto) (with
the comparative determinations of such margins to be made by Administrative
Agent and to be made after taking account of all upfront or similar fees or
original issue discount (amortized over the life of such tranche of replacement
term loans or 2005 Term Loans, as the case may be) payable to all Lenders
providing such replacement term loans or 2005 Term Loans, as the case may be,
but exclusive of any arrangement, structuring or other fees payable in
connection therewith that are not shared with all Lenders providing such tranche
of replacement term loans or 2005 Term Loans, as the case may be) and (ii)
except to the extent incurred by way of a conversion of 2005 Term Loans, all or
a portion of the proceeds of which are used to repay, in whole or in part,
principal of outstanding 2005 Term Loans. Any such determination by
Administrative Agent as contemplated by preceding clause (i) shall be conclusive
and binding on all Lenders holding 2005 Term Loans.

“2005 Term Loan” has the meaning assigned to that term in subsection 2.1A(i)(V).

“2005 Term Loan Commitment” means the commitment of a Lender to make Additional
2005 Term Loans to Borrower pursuant to subsection 2.1A(i)(V), and “2005 Term
Loan Commitments” means such commitments of all Lenders in the aggregate.

“2005 Term Loan Exposure” means, with respect to any Lender as of any date of
determination, the outstanding principal amount of the 2005 Term Loans of that
Lender.

“2005 Term Notes” means any promissory notes of Borrower issued pursuant to
subsection 2.1E to evidence the 2005 Term Loans of any Lenders, substantially in
the form of Exhibit III-D annexed hereto, as the same may be amended,
supplemented or otherwise modified from time to time.

9. Subsection 2.1A of the Credit Agreement is hereby amended by inserting the
text “, 2.1A(i)(V)” immediately following the text “2.1A(i)(IV)” appearing in
the first sentence of said subsection.

10. Subsection 2.1A(i) of the Credit Agreement is hereby amended by inserting
the following new clause (V) at the end of said subsection:

“(V) 2005 Term Loans. (x) Each Consenting New 2004 Term Lender severally agrees
to convert (the “New 2004 Term Loan Conversion”), on the Fifth Amendment
Effective Date, all New 2004 Term Loans of such Consenting New 2004 Term Lender
outstanding on the Fifth Amendment Effective Date (immediately prior to giving
effect

 

-4-



--------------------------------------------------------------------------------

thereto) into new term loans hereunder (each such term loan, a “Converted 2005
Term Loan” and, collectively, “Converted 2005 Term Loans”) and (ii) each Lender
with a 2005 Term Loan Commitment severally agrees to make, on the Fifth
Amendment Effective Date, a term loan or term loans in an initial principal
amount equal to such Lender’s 2005 Term Loan Commitment (each, an “Additional
2005 Term Loan” and, collectively, “Additional 2005 Term Loans” and, together
with the Converted 2005 Term Loans, “2005 Term Loans”) to Borrower to be used
for the purposes identified in subsection 2.5H. The amount of each Lender’s 2005
Term Loan Commitment and Converted 2005 Term Loans (if any) is set forth
opposite its name on Schedule 2.1 annexed hereto and the aggregate amount of (x)
Additional 2005 Term Loans and (y) Converted 2005 Term Loans is $458,012,821.00.
The 2005 Term Loan Commitments of Lenders shall be adjusted to give effect to
any assignments of the 2005 Term Loan Commitments pursuant to subsection 10.1B.
Each Lender’s 2005 Term Loan Commitment shall expire immediately and without
further action on December 1, 2005 if the Additional 2005 Term Loans are not
made on or before that date. Borrower may make only one borrowing on the Fifth
Amendment Effective Date under the 2005 Term Loan Commitments. Amounts borrowed
under this subsection 2.1A(i)(V) or amounts borrowed as New 2004 Term Loans
under subsection 2.1(A)(i)(IV) and continued as 2005 Term Loans pursuant to this
subsection 2.1(A)(i)(V) and subsequently repaid or prepaid may not be
reborrowed.”.

11. Subsection 2.1B of the Credit Agreement is hereby amended by (i) deleting
each instance of the text “New 2004 Term Loans” appearing in said subsection and
inserting the text “2005 Term Loans” in lieu thereof and (ii) deleting the text
“Third Amendment Effective Date” appearing in clause (y) of the proviso to the
first sentence of said subsection and inserting the text “Fifth Amendment
Effective Date” in lieu thereof.

12. Subsection 2.1C of the Credit Agreement is hereby amended by (i) deleting
each instance of the text “New 2004 Term Loans” appearing in said subsection and
inserting the text “2005 Term Loans” in lieu thereof, (ii) deleting each
instance of the text “Third Amendment Effective Date” appearing in said
subsection and inserting the text “Fifth Amendment Effective Date” in lieu
thereof, (iii) deleting each instance of the text “New 2004 Term Loan
Commitments” and “Additional New 2004 Term Loan Commitment” appearing in said
subsection and inserting the text “2005 Term Loan Commitments” or “Additional
2005 Term Loan Commitment”, as the case may be, in lieu thereof, (iv) deleting
the text “subsections 4.1” appearing in the fourth sentence of said subsection
and inserting the text “subsection 4.1” in lieu thereof, (v) inserting the text
“subsection” immediately prior to the text “4.2” appearing in the fourth
sentence of said subsection and (vi) inserting the text “, Part II, Section 5 of
the Fifth Amendment (in the case of 2005 Term Loans)” immediately prior to the
text “and subsection 4.2” appearing in the fourth sentence of said subsection
(as modified pursuant to preceding subclause (v)).

13. Subsection 2.1D of the Credit Agreement is hereby amended by (i) deleting
each instance of the text “New 2004 Term Loan” appearing in said subsection and
inserting the text “2005 Term Loan” in lieu thereof and (ii) deleting each
instance of the text “New 2004 Term Loans” appearing in said subsection and
inserting the text “2005 Term Loans” in lieu thereof.

 

-5-



--------------------------------------------------------------------------------

14. Subsection 2.1E of the Credit Agreement is hereby amended by (i) inserting
the text “2005 Term Loan,” immediately after the text “New 2004 Term Loan,”
appearing in said subsection, (ii) inserting the text “Exhibit III-D,”
immediately after the text “Exhibit III-C,” appearing in said subsection and
(iii) deleting the last sentence appearing in said subsection in its entirety
and inserting the following new text in lieu thereof:

“Without limiting the foregoing, on and after the Fifth Amendment Effective
Date, each Consenting New 2004 Term Lender which holds a New 2004 Term Note
shall be entitled to surrender such New 2004 Term Note to Borrower against
delivery of a 2005 Term Note completed in conformity with this subsection 2.1E,
substantially in the form of Exhibit III-D annexed hereto, with appropriate
insertions; provided that if any such New 2004 Term Note is not so surrendered,
then from and after the Fifth Amendment Effective Date such New 2004 Term Note
shall be deemed to evidence the Converted 2005 Term Loans into which the New
2004 Term Loans theretofore evidenced by such New 2004 Term Note have been
converted.”.

15. Subsection 2.2 of the Credit Agreement is hereby amended by (i) deleting
each instance of the text “New 2004 Term Loan” appearing in said subsection and
inserting the text “2005 Term Loan” in lieu thereof and (ii) deleting each
instance of the text “New 2004 Term Loans” appearing in said subsection and
inserting the text “2005 Term Loans” in lieu thereof.

16. Subsection 2.2 of the Credit Agreement is hereby further amended by deleting
the text “Third Amendment Effective Date” appearing in the third sentence of
subsection 2.2A of the Credit Agreement and inserting the text “Fifth Amendment
Effective Date” in lieu thereof.

17. Subsection 2.2B of the Credit Agreement is hereby amended by deleting clause
(x) of said subsection and inserting the following new clause (x) in lieu
thereof:

“(x) in connection with the New 2004 Term Loan Conversion and the incurrence of
Additional 2005 Term Loans pursuant to subsection 2.1A(i)(V), (A) each borrowing
of New 2004 Term Loans existing on the Fifth Amendment Effective Date
immediately prior to the New 2004 Term Loan Conversion and maintained as
Eurodollar Rate Loans subject to a given Interest Period (each, an “Existing New
2004 Term Loan Borrowing”) shall, upon the occurrence of the New 2004 Term Loan
Conversion, be deemed to be a new borrowing of 2005 Term Loans for all purposes
of this Agreement (including subsection 2.2F), (B) each such newly-deemed
borrowing of 2005 Term Loans shall be subject to the same Interest Period (and
Adjusted Eurodollar Rate) as the Existing New 2004 Term Loan Borrowing to which
it relates, (C) Additional 2005 Term Loans shall be initially incurred pursuant
to a single borrowing of Eurodollar Rate Loans which shall be added to (and
thereafter be deemed to constitute a part of) each such newly-deemed borrowing
of 2005 Term Loans on a pro rata basis (based on the relative sizes of the
various such newly-deemed borrowings of 2005 Term Loans) and (D) Administrative
Agent shall (and is hereby authorized to) take all appropriate actions to ensure
that all Lenders with outstanding 2005 Term Loans (after giving effect to the
New 2004 Term Loan Conversion and the incurrence of Additional 2005 Term Loans
pursuant to subsection 2.1A(i)(V)) participate in each newly-deemed borrowing of
2005 Term

 

-6-



--------------------------------------------------------------------------------

Loans on a pro rata basis (based upon the sum of such Lender’s (x) 2005 Term
Loan Commitment as in effect on the Fifth Amendment Effective Date (prior to the
making of 2005 Term Loans on such date) and (y) and Converted 2005 Term
Loans).”.

18. Subsection 2.3C of the Credit Agreement is hereby amended by deleting said
subsection in its entirety and inserting the following new subsection 2.3C in
lieu thereof:

“C. Prepayment Fees. All prepayments of principal (whether voluntary or
mandatory) and/or conversions of 2005 Term Loans made in connection with a
Repricing Transaction, in each case prior to the first anniversary of the Fifth
Amendment Effective Date, will be subject to payment to Administrative Agent,
for the ratable account of each Lender with outstanding 2005 Term Loans, of a
fee in an amount equal to 1.0% of the aggregate principal amount of 2005 Term
Loans so repaid or converted. The foregoing fees shall be due and payable upon
the date of any such prepayment or conversion.

19. Subsection 2.4A of the Credit Agreement is hereby amended by deleting said
subsection in its entirety and inserting the following new subsection 2.4A in
lieu thereof:

“A. Scheduled Payments of 2005 Term Loans. Borrower shall make principal
payments on the 2005 Term Loans in installments on the dates and in the amounts
set forth below:

 

DATE   

SCHEDULED REPAYMENT

OF 2005 TERM LOANS

December 31, 2006

 

  

$1,168,371.00

 

March 31, 2007

 

  

$1,168,371.00

 

June 30, 2007

 

  

$1,168,371.00

 

September 30, 2007

 

  

$1,168,371.00

 

December 31, 2007

 

  

$1,168,371.00

 

March 31, 2008

 

  

$1,168,371.00

 

June 30, 2008

 

  

$1,168,371.00

 

September 30, 2008

 

  

$1,168,371.00

 

December 31, 2008

 

  

$1,168,371.00

 

March 31, 2009

 

  

$1,168,371.00

 

June 30, 2009

 

  

$1,168,371.00

 

September 30, 2009

 

  

$1,168,371.00

 

December 31, 2009

 

  

$1,168,371.00

 

March 31, 2010

 

  

$221,412,000.00

 

June 25, 2010

 

  

$221,411,998.00

 

 

-7-



--------------------------------------------------------------------------------

; provided that the scheduled installments of principal of the 2005 Term Loans
set forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the 2005 Term Loans in accordance with subsection 2.4B(iv); and
provided further, that the 2005 Term Loans and all other amounts owed hereunder
with respect to the 2005 Term Loans shall be paid in full no later than June 25,
2010 and the final installment payable by Borrower in respect of the 2005 Term
Loans on such date shall be in an amount, if such amount is different from that
specified above, sufficient to repay all amounts owing by Borrower under this
Agreement with respect to the 2005 Term Loans.”.

20. Subsection 2.4B of the Credit Agreement is hereby amended by deleting each
instance of the text “New 2004 Term Loans” appearing in said subsection and
inserting the text “2005 Term Loans” in lieu thereof.

21. Subsection 2.4B(i) of the Credit Agreement is hereby amended by deleting the
last sentence of said subsection and inserting the following new sentence in
lieu thereof:

“Each prepayment of 2005 Term Loans made pursuant to this subsection 2.4B(i)
prior to the first anniversary of the Fifth Amendment Effective Date shall be
subject to the payment of the fee described in subsection 2.3(C).”.

22. Subsection 2.4B(iv)(a) of the Credit Agreement (after giving effect to the
amendments described in Section 20 above) is hereby amended by deleting the text
“scheduled amortization payments of the 2005 Term Loans which will be due and
payable during the 12 months immediately succeeding the date of the respective
prepayment” appearing in the last sentence of said subsection and inserting the
text “the next four scheduled amortization payments of the 2005 Terms Loans
which will be due and payable during the 12-month period immediately succeeding
the date of the respective prepayment (or, if such prepayment is made on the
last Business Day of December in a given calendar year (and such Business Day is
not December 31), the next five scheduled amortization payments of the 2005
Terms Loans which will be due and payable during the 12-month and one-week
period immediately succeeding the date of the respective prepayment” in lieu
thereof.

23. Subsection 2.4C of the Credit Agreement is hereby amended by deleting the
text “New 2004 Term Loans” appearing in clause (iii) of said subsection and
inserting the text “2005 Term Loans” in lieu thereof.

24. Subsection 2.5 of the Credit Agreement is hereby amended by inserting the
following new subsection 2.5H at the end of said subsection:

“H. Additional 2005 Term Loans. The Additional 2005 Term Loans incurred on the
Fifth Amendment Effective Date shall be used on the Fifth Amendment Effective
Date to solely repay outstanding New 2004 Term Loans of Non-Consenting New 2004
Term Lenders (if any).”.

 

-8-



--------------------------------------------------------------------------------

25. Subsection 2.6D is hereby amended by inserting the following text at the end
of said subsection:

“In connection with the New 2004 Term Loan Conversion and the incurrence of
Additional 2005 Term Loans pursuant to subsection 2.1A(i)(V), Lenders and
Borrower hereby agree that, notwithstanding anything to the contrary contained
in this Agreement, (A) if requested by any Lender making Additional 2005 Term
Loans which actually “match funds” in the manner described in subsection 2.6F
below, Borrower shall pay to such Lender such amounts necessary, as reasonably
determined by such Lender, to compensate such Lender for making such 2005 Term
Loans in the middle of an existing Interest Period (rather than at the beginning
of the respective Interest Period, based upon the rates then applicable thereto)
and (B) Borrower shall be obligated to pay to Non-Consenting New 2004 Term
Lenders breakage or other costs of the type referred to above in this subsection
2.6D (if any) incurred in connection with the repayment of outstanding New 2004
Term Loans of such Non-Consenting New 2004 Term Lenders (if any) on the Fifth
Amendment Effective Date.”.

26. Subsection 2.6F of the Credit Agreement is hereby amended by deleting the
word “three” appearing in the last sentence of said subsection and inserting the
word “four” in lieu thereof.

27. Section 6 of the Credit Agreement is hereby amended by inserting the
following new subsection 6.16 at the end of said Section:

“6.16 Fifth Amendment Mortgage Amendments. Within 60 days following the Fifth
Amendment Effective Date (unless otherwise agreed by the Collateral Agent),
Borrower shall have delivered to the Collateral Agent, or caused to be delivered
to the Collateral Agent, fully executed counterparts of amendments (the “Fifth
Amendment Mortgage Amendments”), in form and substance reasonably satisfactory
to the Administrative Agent, to each of the Mortgages covering a Mortgaged
Property, together with evidence that counterparts of each of the Fifth
Amendment Mortgage Amendments have been delivered to the title company insuring
the Lien on the Mortgages for recording in all places to the extent necessary or
desirable, in the judgment of the Collateral Agent, effectively to maintain a
valid and enforceable first priority mortgage lien on the Mortgaged Properties
in favor of the Collateral Agent for the benefit of the Secured Creditors
securing all of the Obligations (including the Additional 2005 Term Loans);
provided that the actions required to be taken by Borrower pursuant to this
subsection 6.16 shall not be required to be so taken in the event that no
Additional 2005 Term Loans are made available to Borrower on the Fifth Amendment
Effective Date.”

27. Subsection 7.5(viii) of the Credit Agreement is hereby amended by deleting
said subsection in its entirety and inserting the following new subsection
7.5(viii) in lieu thereof:

 

-9-



--------------------------------------------------------------------------------

“(viii) so long as no Potential Event of Default or Event of Default then exists
or would result therefrom, Borrower may make Restricted Junior Payments to
Holdings to the extent required for Holdings to make, and Holdings may make
additional Restricted Junior Payments in an aggregate amount not to exceed
$20,000,000 in any Fiscal Year to the extent necessary to make repurchases of
capital stock (and options or warrants to purchase such capital stock) of
Holdings held by any shareholder of Holdings and/or to make payments of
principal and/or interest under (and in accordance with the terms of)
Shareholder Subordinated Notes and Shareholder Subordinated PIK Notes permitted
under subsection 7.1(viii) (subject, however, to the subordination provisions
contained in such Shareholder Subordinated Notes and Shareholder Subordinated
PIK Notes), provided that Borrower and Holdings may make additional Restricted
Junior Payments for the purposes described above in this subsection 7.5(viii) in
an aggregate amount not to exceed $20,000,000, at any time on and after a
Qualified IPO, if on or after a Qualified IPO Holdings shall have delivered to
Administrative Agent an Officer’s Certificate (together with supporting
calculations), in form and substance reasonably satisfactory to Administrative
Agent, certifying that the Senior Leverage Ratio, calculated as of the last day
of the Test Period then last ended (which day shall be on or after the date of
consummation of the Qualified IPO) immediately prior to the date of such
Officer’s Certificate, is less than 2.25:1.0 (such calculation to be determined
on a pro forma basis, as if all indebtedness incurred after the last day of the
Test Period then last ended and then outstanding (including any indebtedness
incurred to finance such repurchases) had been incurred on the first day of the
Test Period then last ended and taking account of any additional adjustments
required by subsection 7.6D);”.

28. Subsection 7.5(xviii) of the Credit Agreement is hereby amended by inserting
the text “for the then current Fiscal Year” immediately following the text
“subsection 7.5(viii)” appearing in said subsection.

29. Subsection 9.1A of the Credit Agreement is hereby amended by (i) deleting
the text “(w)” appearing in the first sentence of said subsection and inserting
the text “(v)” in lieu thereof, (ii) deleting the text “(x)” appearing in the
first sentence of said subsection and inserting the text “(w)” in lieu thereof,
(iii) deleting the text “(y)” appearing in the first sentence of said subsection
and inserting the text “(x)” in lieu thereof, (iv) deleting the text “and (z)”
appearing in the first sentence of said subsection and inserting the text “,
(y)” in lieu thereof, (v) inserting the text “and (z) JPMSI is hereby appointed
Fifth Amendment Arranger hereunder as of the Fifth Amendment Effective Date”
immediately following the text “Third Amendment Effective Date” appearing in
clause (y) of the first sentence of said subsection (as modified pursuant to
preceding subclause (iv)), (vi) deleting the text “Initial Arrangers, First
Amendment Arranger, Second Amendment Arranger and Third Amendment Arranger”
appearing in the first sentence of said subsection and inserting the text
“Initial Arrangers, First Amendment Arranger, Second Amendment Arranger, Third
Amendment Arranger and Fifth Amendment Arranger” in lieu thereof and (vii)
inserting the sentence “Concurrently with the occurrence of the Fifth Amendment
Effective Date, all obligations of JPMSI, in its capacity as Fifth Amendment
Arranger hereunder, shall terminate.” immediately prior to the last sentence
appearing in said subsection.

30. Subsection 10.1B of the Credit Agreement is hereby amended by deleting the
text “New 2004 Term Loans” appearing in clause (ii) of said subsection and
inserting the text “2005 Term Loans” in lieu thereof.

 

-10-



--------------------------------------------------------------------------------

31. Schedule 2.1 to the Credit Agreement is hereby amended by deleting same in
its entirety and inserting in lieu thereof a new Schedule 2.1 in the form of
Schedule 2.1 attached hereto.

32. The Credit Agreement is hereby further amended by adding Exhibit III-D
thereto in the form of Exhibit III-D attached hereto.

33. Exhibits IV and VII to the Credit Agreement are hereby amended by deleting
each instance of the text “New 2004 Term Loans” appearing in said Exhibits and
inserting the text “2005 Term Loans” in lieu thereof.

 

II.

Miscellaneous Provisions.

1. In order to induce Lenders to enter into this Fifth Amendment, each of
Borrower and Holdings hereby represents and warrants that (i) no Potential Event
of Default or Event of Default exists as of the Fifth Amendment Effective Date
after giving effect to this Fifth Amendment, (ii) all of the representations and
warranties contained in the Credit Agreement or the other Loan Documents are
true and correct in all material respects on the Fifth Amendment Effective Date
after giving effect to this Fifth Amendment, with the same effect as though such
representations and warranties had been made on and as of the Fifth Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date) and (iii) concurrently with the effectiveness of this Fifth
Amendment, the proceeds of the Additional 2005 Term Loans shall be immediately
applied by Borrower to repay all outstanding New 2004 Term Loans of
Non-Consenting New 2004 Term Lenders (if any).

2. This Fifth Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement, the Subsidiaries Guaranty or any other Loan Document.

3. This Fifth Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with Borrower and Administrative Agent.

4. THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

5. This Fifth Amendment shall become effective on the date (the “Fifth Amendment
Effective Date”) when each of the following conditions shall have been satisfied
(it being understood that the condition set forth in clause (iv) below may be
satisfied concurrently with the occurrence of the Fifth Amendment Effective
Date):

(i) Borrower, Holdings, each other Loan Party, Lenders constituting the
Requisite Lenders (determined prior to giving effect to this Fifth Amendment)
and each

 

-11-



--------------------------------------------------------------------------------

Lender with a 2005 Term Loan Commitment and/or converting New 2004 Term Loans
into Converted 2005 Term Loans pursuant to the New 2004 Term Loan Conversion
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) the same to White & Case LLP, 1155 Avenue of the
Americas, New York, NY 10036 Attention: May Yip (facsimile number 212-354-8113 /
email address: myip@whitecase.com);

(ii) there shall have been delivered to Administrative Agent for the account of
each Consenting New 2004 Term Lender and each Lender with a 2005 Term Loan
Commitment which has requested same, an appropriate 2005 Term Note executed by
Borrower in each case in the amount, maturity and otherwise as provided in the
Credit Agreement;

(iii) there shall have been delivered to Administrative Agent copies of
resolutions of the Board of Directors of each Loan Party approving and
authorizing the execution, delivery and performance of this Fifth Amendment and
the Loan Documents as amended by this Fifth Amendment, certified as of the Fifth
Amendment Effective Date by the corporate secretary or an assistant secretary of
such Loan Party as being in full force and effect without modification or
amendment; and

(iv) (x) all accrued and unpaid interest on all New 2004 Term Loans shall have
been paid in full (regardless of whether payment of such interest would
otherwise have been required pursuant to subsection 2.2C of the Credit
Agreement) and (y) the principal of all outstanding New 2004 Term Loans of
Non-Consenting New 2004 Term Lenders shall have been repaid in full;

provided however that in the event that any of the resolutions required to be
delivered to Administrative Agent pursuant to clause (iii) of this Section 5
shall not have been so delivered to Administrative Agent on the date that all of
the other conditions set forth in this Section 5 have been satisfied, then,
subject to the immediately succeeding proviso, this Fifth Amendment shall
nevertheless be deemed to have become effective and the Fifth Amendment
Effective Date shall be deemed to have occurred, provided further however, that
if Borrower shall fail to deliver any of the resolutions referred to in clause
(iii) of this Section 5 on the Fifth Amendment Effective Date (determined as
provided above and without regard to this proviso) within 5 Business Days
following the Fifth Amendment Effective Date (as so determined) (or such longer
period determined by Administrative Agent (in its sole discretion) not to exceed
15 Business Days following the Fifth Amendment Effective Date (as so
determined), then, notwithstanding the foregoing proviso, (i) the Fifth
Amendment Effective Date shall be deemed not to have occurred and (ii) Holdings
and Borrower shall, and shall cause their respective Subsidiaries to, take any
actions requested by Administrative Agent to unwind any transactions which may
have occurred as a result of the deemed occurrence of the Fifth Amendment
Effective Date pursuant to the immediately preceding proviso. Any failure to
deliver resolutions within the time period required by the last proviso in the
preceding sentence shall be deemed to be an Event of Default for all purposes of
the Credit Agreement and the other Loan Documents.

6. By executing and delivering a copy hereof, each Loan Party hereby agrees that
all Obligations of the Loan Parties (including, without limitation, the 2005
Term Loans) are

 

-12-



--------------------------------------------------------------------------------

fully guaranteed pursuant to the Holdings Guaranty and the Subsidiaries Guaranty
in accordance with the terms and provisions thereof and are fully secured
pursuant to the Collateral Documents.

7. From and after the Fifth Amendment Effective Date, all references in the
Credit Agreement and each of the other Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.

*         *         *

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fifth Amendment as of the date first above
written.

 

DOMINO’S PIZZA, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

DOMINO’S, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), individually
and as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF DECEMBER
1, 2005, AMONG DOMINO’S, INC., DOMINO’S PIZZA, INC., J.P. MORGAN SECURITIES
INC., AS SOLE LEAD ARRANGER AND BOOK RUNNER, THE LENDERS PARTY HERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT FOR THE LENDERS

NAME OF INSTITUTION:

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing Fifth Amendment, hereby
consents to the entering into of the Fifth Amendment and agrees to the
provisions thereof (including, without limitation, Part II, Section 6 thereof).

 

DOMINO’S PIZZA LLC

DOMINO’S PIZZA INTERNATIONAL
PAYROLL SERVICES, INC.

DOMINO’S PIZZA PMC, INC.

DOMINO’S FRANCHISE HOLDING CO.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

DOMINO’S PIZZA INTERNATIONAL, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

DOMINO’S PIZZA GOVERNMENT SERVICES DIVISION, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

SCHEDULE 2.1

Lender Commitments

 

Lender

 

Initial Term Loan

Commitment

 

Tranche B Term

Loans

 

2005 Term Loan

Commitments

 

Converted 2005

Term Loans

 

Revolving Loan

Commitment

Allocations to be determined by the Borrower and Administrative Agent prior to
the Fifth Amendment Effective Date.



--------------------------------------------------------------------------------

EXHIBIT III-D

[FORM OF 2005 TERM NOTE]

PROMISSORY NOTE DUE JUNE 25, 2010

 

$[1]

     

New York, New York

[Date]

FOR VALUE RECEIVED, DOMINO’S, INC., a Delaware corporation (“Borrower”) hereby
promises to pay to [2] (“Payee”) or its registered assigns the principal amount
of [3] ($[l]) in the installments referred to below.

Borrower promises to pay interest on the unpaid principal amount hereof, from
the date hereof until paid in full, at the rates and at the times which shall be
determined in accordance with the provisions of that certain Credit Agreement,
dated as of July 29, 2002 and amended and restated as of June 25, 2003, by and
among Borrower, DOMINO’S PIZZA, INC., a Delaware corporation (successor by
merger to TISM, Inc.), the financial institutions from time to time party
thereto (each individually referred to therein as a “Lender” and collectively as
“Lenders”), J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as
joint lead arrangers, JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan
Chase Bank), as administrative agent for Lenders (in such capacity,
“Administrative Agent”), CITICORP NORTH AMERICA, INC., as syndication agent, and
BANK ONE, NA, as documentation agent (as so amended and restated and as the same
may be further amended, supplemented, restated and/or otherwise modified from
time to time, the “Credit Agreement”, with the terms defined therein and not
otherwise defined herein being used herein as therein defined).

Borrower shall make principal payments on this Note in consecutive quarterly
installments, commencing on December 31, 2005 and ending on June 25, 2010. Each
such installment shall be due on the date specified in the Credit Agreement and
in an amount determined in accordance with the provisions thereof; provided that
the last such installment shall be in an amount sufficient to repay the entire
unpaid principal balance of this Note, together with all accrued and unpaid
interest thereon.

This Note is one of Borrower’s “2005 Term Notes” in the aggregate principal
amount of $458,012,821.00 and is issued pursuant to and entitled to the benefits
of the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the 2005 Term Loan evidenced
hereby was made and is to be repaid, and the other Loan Documents.

 

--------------------------------------------------------------------------------

 

[1]

Insert amount of Lender’s 2005 Term Loan in numbers.

 

[2]

Insert Lender’s name in capital letters.

 

[3]

Insert amount of Lender’s 2005 Term Loan in words.



--------------------------------------------------------------------------------

EXHIBIT III-D

Page 2

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement. Unless and
until an Assignment Agreement effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in subsection 10.1B(iv) of the Credit Agreement, Borrower and
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this Note and the Loan evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

This Note is subject to mandatory prepayment as provided in subsection 2.4B(iii)
of the Credit Agreement and to prepayment at the option of Borrower as provided
in subsection 2.4B(i) of the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
subsection 10.1 of the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.



--------------------------------------------------------------------------------

EXHIBIT III-D

Page 3

After the occurrence of an Event of Default, Borrower promises to pay all costs
and expenses, including reasonable attorneys’ fees, all as provided in
subsection 10.2 of the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower hereby consents to renewals and extensions of
time at or after the maturity hereof, without notice, and hereby waives
diligence, presentment, protest, demand and notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

*            *            *



--------------------------------------------------------------------------------

EXHIBIT III-D

Page 4

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

DOMINO’S, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title: